DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 26, 29, 30, 33-35, 38, 75-78, 83 and 86 are pending in the instant invention.  According to the Amendment to the Claims, filed September 7, 2022, claims 75, 76, 83 and 86 were amended and claims 1-25, 27, 28, 31, 32, 36, 37, 39-74, 79-82, 84, 85 and 87-100 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/940,503, filed November 26, 2019; b) 62/940,502, filed November 26, 2019; and c) 62/940,489, filed November 26, 2019.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos.: a) 62/940,503; b) 62/940,502; and c) 62/940,489, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope having Formula (II-II), which now discloses amended definitions for at least R3 and R4 together, and is no longer coextensive with that of US Provisional Application Nos.: a) 62/940,503; b) 62/940,502; and c) 62/940,489, respectively.
	Consequently, since the specifications of US Provisional Application Nos.: a) 62/940,503; b) 62/940,502; and c) 62/940,489, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of the instant invention, filed November 25, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on September 7, 2022, is acknowledged: a) Group I - claims 26, 29, 30, 33-35, 38 and 75; and b) substituted [1,2,4]triazolo[4,3-a]pyrazine having Formula (II-II) - p. 90, Example II-10, compound II-10, shown to the right below, and hereafter referred to as 6-(5-fluoro-6-((1,1,1-trifluoro-2-methylpropan-2-yl)oxy)pyridin-3-yl)-3-(2-methoxypropan-2-yl)-[1,2,4]triazolo-[4,3-a]pyrazine, where t = 1; R1 = -F; R2 = -CF3; R3 = -CH3; R4 = -CH3; and R5 = -CH3.  Claims 26, 29, 30, 33, 35, 38 and 75 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 26 is directed to allowable substituted [1,2,4]triazolo[4,3-a]pyrazines having the Formula (II-II).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 76-78 and 83, directed to a method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… an instantly recited substituted [1,2,4]triazolo[4,3-a]pyrazine; and (ii) claim 86, directed to a method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… an instantly recited substituted [1,2,4]triazolo-[4,3-a]pyrazine, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 10, 2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 26, 29, 30, 33-35, 38, 75-78, 83 and 86 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted [1,2,4]triazolo[4,3-a]pyrazines having the Formula (II-II).
	The following title is suggested: SUBSTITUTED [1,2,4]TRIAZOLO[4,3-a]PYRAZINES AS ION CHANNEL MODULATORS.
	Appropriate correction is required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (II-II) into the abstract, to overcome this objection.

Claim Objections

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A compound having Formula (II-II):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II-II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is halo;
	R2 is C1-4 haloalkyl;

	R3 is H or C1-4 alkyl;
	R4 is H or C1-4 alkyl; or
	R3 and R4, taken together with the carbon atom to which they are attached, form a C3-6 carbocyclyl;

	R5 is C1-4 alkyl; and
	t is 0 or 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 29 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CF3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R3 is CH3; and
R4 is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 and R4, taken together with the carbon atom to which they are attached, form a cyclobutyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 35 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is CH3 or CH2CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 38 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 26, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 75 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 76 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(i) Method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) Method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II)

	Claims 76-78, 83 and 86 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), shown to the right below; and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), shown to the right above; and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), shown to the right above, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of conditions relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgias in a subject in need thereof (TAC), including, but not limited to, a neurological disorder and/or a psychiatric disorder {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 2021/0171530 illustrates the synthesis of substituted [1,2,4]triazolo[4,3-a]pyrazines having the Formula (II-II), and/or methods of use thereof {Reddy, et al. US 2021/0171530, 2021};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]-pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively.
			Similarly, according to the specification, substituted [1,2,4]triazolo[4,3-a]-pyrazines having the Formula (II-II) are capable of treating a variety of conditions relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgias in a subject in need thereof (TAC), including, but not limited to, a neurological disorder and/or a psychiatric disorder; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any conditions relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgias in a subject in need thereof (TAC), including, but not limited to, a neurological disorder and/or a psychiatric disorder.  There is insufficient disclosure to reasonably conclude that the (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, as recited, would contribute to treatment of any conditions relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgias in a subject in need thereof (TAC), including, but not limited to, a neurological disorder and/or a psychiatric disorder.  Furthermore, the combination of the instant specification and Reddy, et al. in US 2021/0171530, lacks adequate credible evidence to support the assertion that a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]-triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, as recited, would contribute to the prophylaxis of any conditions relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgias in a subject in need thereof (TAC), including, but not limited to, a neurological disorder and/or a psychiatric disorder, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), such as 6-(5-fluoro-6-((1,1,1-trifluoro-2-methylpropan-2-yl)oxy)pyridin-3-yl)-3-(2-methoxy-propan-2-yl)-[1,2,4]triazolo[4,3-a]pyrazine, shown to the left above, possesses utility as a therapeutic agent, useful in a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]-triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, wherein the condition relating to aberrant function of a sodium ion channel and/or trigeminal autonomic cephalalgia in a subject in need thereof (TAC), includes, but is not limited to, a neurological disorder and/or a psychiatric disorder, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (i) method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II); and (ii) method of treating or preventing a trigeminal autonomic cephalalgia (TAC) in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II), respectively, is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
76.	A method for modulating sodium ion channel activity in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof.

77.	The method of claim 76, wherein the subject has a condition relating to aberrant function of a sodium ion channel selected from the group consisting of a neurological disorder and a psychiatric disorder.

78.	The method of claim 77, wherein the neurological disorder or psychiatric disorder is epilepsy or an epilepsy syndrome.

83.	The method of claim 76, wherein the subject has a condition relating to aberrant function of a sodium ion channel selected from the group consisting of autosomal dominant nocturnal frontal lobe epilepsy, a benign familial neonatal-infantile seizure, cryptogenic pediatric partial epilepsy with a SCN3A mutation, Dravet syndrome, epileptic encephalopathy, focal epilepsy with a SCN3A mutation, generalized epilepsy with a febrile seizure, an infantile spasm, intractable childhood epilepsy with a generalized tonic-clonic seizure, a malignant migrating partial seizure of infancy, Rasmussen encephalitis, sudden expected death in epilepsy, and sudden unexpected death in epilepsy.

101.	The method of claim 83, wherein the Dravet syndrome is Dravet syndrome with a SCN1A mutation.

102.	The method of claim 83, wherein the epileptic encephalopathy is selected from the group consisting of an epileptic encephalopathy with a SCN1A mutation, an epileptic encephalopathy with a SCN2A mutation, an epileptic encephalopathy with a SCN8A mutation, early infantile epileptic encephalopathy, KCNQ2 epileptic encephalopathy, KCNT1 epileptic encephalopathy, SCN2A epileptic encephalopathy, and SCN8A epileptic encephalopathy.

86.	The method of claim 76, wherein the subject has a trigeminal autonomic cephalalgia.

103.	The method of claim 86, wherein the trigeminal autonomic cephalalgia is selected from the group consisting of hemicrania continua, paroxysmal hemicrania, a long-lasting autonomic symptom with hemicrania, a short-lasting unilateral neuralgiform headache attack with a cranial autonomic symptom, and a short-lasting unilateral neuralgiform headache attack with conjunctival injection and tearing.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 76 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 76 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable conditions relating to aberrant function of a sodium ion channel in a subject in need thereof are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as in some embodiments, to define treatable conditions relating to aberrant function of a sodium ion channel in a subject in need thereof as a neurological disorder and/or a psychiatric disorder; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, a neurological disorder and/or a psychiatric disorder.  Consequently, the method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 83 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 83 recites the limitation, The method of claim 26,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 26, for this limitation, with respect to the method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]-triazolo[4,3-a]pyrazine having the Formula (II-II).  According to claim 26, a method is not recited, with respect to the method of treating a condition relating to aberrant function of a sodium ion channel in a subject in need thereof, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine having the Formula (II-II).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 83 recites the broad limitations (1) Dravet syndrome; and (2) epileptic encephalopathy, respectively, and the claim also recites (1) Dravet syndrome with SCN1A mutation; and (2) epileptic encephalopathy with a SCN1A mutation, an epileptic encephalopathy with a SCN2A mutation, an epileptic encephalopathy with a SCN8A mutation, early infantile epileptic encephalopathy, KCNQ2 epileptic encephalopathy, KCNT1 epileptic encephalopathy, SCN2A epileptic encephalopathy, and SCN8A epileptic encephalopathy, respectively, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624